Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
           DETAILED ACTION

1.	This action is responsive to:  an original application filed on 26 December 2020.	
2.	Claims 1-20 are currently pending and claims 1, 11 and 16 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

       Priority

4.	No Priority claimed.

     Drawings

5.	The drawings filed on 26 December 2020 are accepted by the examiner. 

                                                  Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Reid et al. (US Publication No. 20190163902), hereinafter Reid.  

Regarding claim 1: 
circuitry to request a cache line from memory responsive to a memory access instruction, wherein the cache line comprises a first slot encrypted according to first context information and a second slot encrypted according to second context information (Reid, ¶41, 92).
a cryptographic computing engine to decrypt the first slot of the cache line into plaintext based on the first context information (Reid, ¶173).
and a first cache to store the decrypted first slot of the cache line and a tag, wherein the tag comprises the first context information (Reid, ¶250, 252-254).
Regarding claim 2: 
wherein the tag further comprises address information for the cache line (Reid, ¶49).
Regarding claim 3: 
wherein the cryptographic computing engine is further to decrypt the second slot of the cache line into ciphertext based on the first context information (Reid, ¶194).
Regarding claim 4: 
wherein the first cache is to store a modified version of the decrypted first slot of the cache line, and the cryptographic computing engine is to encrypt the modified version of the decrypted first slot of the cache line and to encrypt the decrypted second slot of the cache line based on the first context information (Reid, ¶186).
Regarding claim 5: 
further comprising a second cache to store the decrypted first slot of the cache line and the tag (Reid, ¶92).
Regarding claim 6: 
wherein the processor unit further comprises a last level cache to store the requested cache line (Reid, ¶146, 120).
Regarding claim 7: 
wherein the first context information comprises a size of an allocation in the memory including the first slot and the second context information comprises a size of a second allocation in the memory including the second slot (Reid, ¶138, 107).
Regarding claim 8: 
wherein the first context information comprises a version associated with an allocation in the memory including the first slot and the second context information comprises a version of a second allocation in the memory including the second slot (Reid, ¶142, 89).
Regarding claim 9: 
wherein the first context information identifies a data key to be used in cryptographic operations on the first slot and the second context information identifies a second data key to be used in cryptographic operations on the second slot (Reid, ¶66, 173).
Regarding claim 10: 
wherein the cryptographic computing engine is to perform cryptographic operations for data transferred between an L2 cache and a last level cache (Reid, ¶48).
Regarding claim 11: 
requesting a cache line from memory responsive to a memory access instruction, wherein the cache line comprises a first slot encrypted according to first context information and a second slot encrypted according to second context information (Reid, ¶92, 41).
decrypting, by a cryptographic computing engine, the first slot of the cache line into plaintext based on the first context information (Reid, ¶173).
and storing the decrypted first slot of the cache line and a tag in a first cache, wherein the tag comprises the first context information (Reid, ¶250, 252-254).
Regarding claim 12: 
wherein the tag further comprises address information for the cache line (Reid, ¶49).
Regarding claim 13: 
further comprising decrypting, the second slot of the cache line into ciphertext based on the first context information (Reid, ¶194).
Regarding claim 14: 
wherein the first context information comprises a size of an allocation in the memory including the first slot and the second context information comprises a size of a second allocation in the memory including the second slot (Reid, ¶138).
Regarding claim 15: 
wherein the first context information identifies a data key to be used in cryptographic operations on the first slot and the second context information identifies a second data key to be used in cryptographic operations on the second slot (Reid, ¶138).
Regarding claim 16:
request a cache line from memory responsive to a memory access instruction, wherein the cache line comprises a first slot encrypted according to first context information and a second slot encrypted according to second context information (Reid, ¶92, 41).
decrypt the first slot of the cache line into plaintext based on the first context information (Reid, ¶173).
and store the decrypted first slot of the cache line and a tag in a first cache, wherein the tag comprises the first context information (Reid, ¶250, 252-254).
Regarding claim 17: 
wherein the tag further comprises address information for the cache line (Reid, ¶49).
Regarding claim 18: 
wherein the code is executable to further cause the machine to decrypt the second slot of the cache line into ciphertext based on the first context information (Reid, ¶194).
Regarding claim 19: 
wherein the first context information comprises a size of an allocation in the memory including the first slot and the second context information comprises a size of a second allocation in the memory including the second slot (Reid, ¶138, 89).
Regarding claim 20: 
wherein the first context information identifies a data key to be used in cryptographic operations on the first slot and the second context information identifies a second data key to be used in cryptographic operations on the second slot (Reid, ¶186)


   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890